Exhibit 10.61
CONFIDENTIAL & PROPRIETARY Execution Copy    











--------------------------------------------------------------------------------

This limited partnership is a limited partner of certain entities that earn
“carried interest”
on profits from various funds managed or advised by AGM.

--------------------------------------------------------------------------------



                                                    








APOLLO GLOBAL CARRY POOL AGGREGATOR, L.P.
    






Amended and Restated


Agreement of Limited Partnership












                                                  

Dated May 4, 2017 and Effective as of July 1, 2016

                                                  








                                                    
















--------------------------------------------------------------------------------


 


TABLE OF CONTENTS


Page
ARTICLE 1 DEFINITIONS
1


Section 1.1
Definitions; Interpretation
1


ARTICLE 2 FORMATION AND ORGANIZATION
9


Section 2.1
Continuation
9


Section 2.2
Name
9


Section 2.3
Organizational Certificates and Other Filings
9


Section 2.4
Offices
9


Section 2.5
Term of Partnership
9


Section 2.6
Purpose of the Partnership
10


Section 2.7
Actions by Partnership
11


Section 2.8
Admission of Limited Partners
11


Section 2.9
Withdrawal of Initial Limited Partner
11


ARTICLE 3 CAPITAL
11


Section 3.1
Contributions to Capital
11


Section 3.2
Rights of Partners in Capital
12


Section 3.3
Capital Accounts
12


Section 3.4
Allocation of Profit and Loss
13


Section 3.5
Tax Allocations
15


Section 3.6
Tax Treatment of Interests in the Partnership
15


Section 3.7
AEOI
16


Section 3.8
Reserves; Adjustments for Certain Future Events
17


Section 3.9
Finality and Binding Effect of General Partner’s Determinations
18


ARTICLE 4 DISTRIBUTIONS
18


Section 4.1
Distributions
18


Section 4.2
Withholding of Certain Amounts
20


Section 4.3
Limitation on Distributions
21


ARTICLE 5 MANAGEMENT
21


Section 5.1
Rights and Powers of the General Partner
21


Section 5.2
Delegation of Duties
22


Section 5.3
Transactions with Affiliates
22


Section 5.4
Expenses
23


Section 5.5
Rights of Limited Partners
23


Section 5.6
Other Activities of General Partner
23


Section 5.7
Duty of Care; Indemnification
24


ARTICLE 6 ADMISSIONS, TRANSFERS AND WITHDRAWALS
26


Section 6.1
Admission of Additional Limited Partners; Effect on Points
26







-i-

--------------------------------------------------------------------------------

 


Section 6.2
Admission of Additional General Partner
26


Section 6.3
Transfer of Interests of Limited Partners
26


Section 6.4
Withdrawal of Partners
28


Section 6.5
Pledges
28


ARTICLE 7 ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS AND RETIREMENT OF PARTNERS
28


Section 7.1
Allocation of Points
28


Section 7.2
Retirement of Partner
29


Section 7.3
Effect of Retirement on Points
30


ARTICLE 8 DISSOLUTION AND LIQUIDATION
30


Section 8.1
Dissolution and Liquidation of Partnership
30


ARTICLE 9 GENERAL PROVISIONS
31


Section 9.1
Amendment of Partnership Agreement and Co-Investors (A) Partnership Agreements
31


Section 9.2
Special Power-of-Attorney
32


Section 9.3
Notices
33


Section 9.4
Agreement Binding Upon Successors and Assigns
34


Section 9.5
Good Faith; Discretion
34


Section 9.6
Merger, Consolidation, etc.
34


Section 9.7
Governing Law; Dispute Resolution
35


Section 9.8
Termination of Right of Action
36


Section 9.9
Not for Benefit of Creditors
36


Section 9.10
Reports
36


Section 9.11
Filings
36


Section 9.12
Counterparts
37





Schedule I     List of Fund General Partners    

Schedule II    Exclusions from List of Fund General Partners




-ii-

--------------------------------------------------------------------------------


 


APOLLO GLOBAL CARRY POOL AGGREGATOR, L.P.
AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP of APOLLO GLOBAL CARRY
POOL AGGREGATOR, L.P., a Delaware limited partnership (the “Partnership”), dated
May 4, 2017 and effective as of July 1, 2016, by and among Apollo Global Carry
Pool GP, LLC with respect to Series A, a Delaware limited liability company, as
the sole general partner (in such capacity, the “General Partner”), the Initial
Limited Partner (as defined below), and the other Persons (as defined below)
whose names are recorded from time to time as limited partners of the
Partnership in the Register of Partners (as defined below).
R E C I T A L S :
A.    The Partnership was registered by the General Partner as a limited
partnership in Delaware under the Delaware Act upon the filing of the
Certificate of Limited Partnership of the Partnership with the Office of the
Secretary of State of the State of Delaware on June 24, 2016.
B.    The General Partner and the Initial Limited Partner entered into an
Agreement of Limited Partnership, dated June 24, 2016 (the “Original Agreement”)
C.    The parties hereto desire to amend and restate the Original Agreement in
its entirety to: (i) reflect the admission to the Partnership of those Persons
(as defined below) who are listed on the Register of Partners as limited
partners of the Partnership; (ii) effect the withdrawal of the Initial Limited
Partner; and (iii) reflect the modifications set forth herein.
NOW, THEREFORE, the parties hereby agree to amend and restate the Original
Agreement in its entirety to read as follows:


Doc#: US1:11280018v2

--------------------------------------------------------------------------------


 


ARTICLE 1
DEFINITIONS

Section 1.1    Definitions; Interpretation
(a)    Capitalized terms used but not otherwise defined herein have the
following meanings:
“AEOI” means (a) legislation known as the U.S. Foreign Account Tax Compliance
Act, sections 1471 through 1474 of the Code and any associated legislation,
regulations (whether proposed, temporary or final) or guidance, any applicable
intergovernmental agreement and related statutes, regulations or rules, and
other guidance thereunder, (b) any other similar legislation, regulations, or
guidance enacted in any other jurisdiction which seeks to implement similar
financial account information reporting and/or withholding tax regimes,
including the OECD Standard for Automatic Exchange of Financial Account
Information in Tax Matters– the Common Reporting Standard and any associated
guidance, (c) any other intergovernmental agreement, treaty, regulation,
guidance, standard or other agreement entered into in order to comply with,
facilitate, supplement or implement the legislation, regulations, guidance or
standards described in clauses (a) and (b) of this definition, and (d) any
legislation, regulations or guidance in any jurisdiction that give effect to the
matters outlined in the preceding clauses of this definition.
“Affiliate” means with respect to any Person any other Person directly or
indirectly controlling, controlled by or under common control with such Person.
Except as the context otherwise requires, the term “Affiliate” in relation to
AGM includes each collective investment fund and other client account sponsored
or managed by AGM or its affiliated asset management entities, but, in each
case, does not include Portfolio Companies (except with respect to Bad Acts).
“AGM” means Apollo Global Management, LLC, a Delaware limited liability company.
“Agreement” means this Amended and Restated Agreement of Limited Partnership, as
amended or supplemented from time to time.
“APH” means, as the context requires, any or all of (i) APH Holdings (DC), L.P.,
(ii) APH Holdings (FC), L.P., and/or (iii) APH Holdings, L.P., each a Cayman
Islands exempted limited partnership.
“Applicable Tax Representative” means, with respect to a tax matter, the General
Partner, the Tax Matters Partner or the Partnership Representative (each in its
capacity as such), as applicable.


“Award Letter” means, with respect to any Limited Partner, the letter agreement
between the Partnership and such Limited Partner setting forth (i) such Limited
Partner’s Points assigned by such Award Letter, (ii) the definition of “Bad
Act,” and (iii) any other terms applicable to such Limited Partner, as amended
or supplemented from time to time.




2

--------------------------------------------------------------------------------

 


“BBA Audit Rules” means Subchapter C of Chapter 63 of the Code (sections 6221
through 6241 of the Code), as enacted by the United States Bipartisan Budget Act
of 2015, Pub. L. No. 114-74, as amended from time to time, and the Treasury
Regulations (whether proposed, temporary or final), including any subsequent
amendments and administrative guidance, promulgated thereunder (or which may be
promulgated in the future), together with any similar United States state, local
or non-U.S. law.
“Book-Tax Difference” means the positive difference (if any) between the
Carrying Value of a Partnership asset and its adjusted tax basis for United
States federal income tax purposes, as determined at the time of any of the
events described in the definition of Carrying Value, which for purposes of this
Agreement shall include any accrued income in respect of securities contributed
to or held (directly or indirectly) by the Partnership as of the date of any
such event. The General Partner shall maintain an account in the name of each
Limited Partner that reflects such Limited Partner’s share of any Book-Tax
Difference.
“Capital Account” means with respect to each Partner the capital account
established and maintained on behalf of such Partner as described in Section
3.3.
“Carried Interest Revenues” means any carried interest, incentive allocations,
performance allocations or similar performance-based compensation earned by the
Fund General Partners from the applicable Funds.
“Carrying Value” means, with respect to any Partnership asset, the asset’s
adjusted basis for United States federal income tax purposes, except that the
Carrying Values of all Partnership assets shall be adjusted to equal their
respective fair market values (as determined by the General Partner), in
accordance with the rules set forth in Treasury Regulations section
1.704-1(b)(2)(iv)(f), except as otherwise provided herein, immediately prior to:
(i) the date of the acquisition of any interests in the Partnership by any new
Partner or of any additional interests by any existing Partner in exchange for
more than a de minimis capital contribution; (ii) the date of the distribution
of more than a de minimis amount of any Partnership asset to a Partner,
including cash as consideration for an interest in the Partnership; (iii) the
date of the grant of more than a de minimis profits interest in the Partnership
as consideration for the provision of services to or for the benefit of the
Partnership by an existing Partner, or by a new Partner acting in his capacity
as a Partner or in anticipation of becoming a Partner; or (iv) the liquidation
of the Partnership within the meaning of Treasury Regulations section
1.704-l(b)(2)(ii)(g); provided, that any adjustment pursuant to clauses (i),
(ii) and (iii) above shall be made only if the General Partner reasonably
determines that such adjustments are necessary or appropriate to reflect the
relative economic interests of the Partners. The Carrying Value of any
Partnership asset distributed to any Partner shall be adjusted immediately prior
to such distribution to equal its fair market value (as determined by the
General Partner). The Carrying Value of any asset contributed by a Partner to
the Partnership shall be the fair market value (as determined by the General
Partner) of the asset at the date of its contribution.
“Catch Up Amount” means the product derived by multiplying (i) the amount of any
Book-Tax Difference arising on the admission to the Partnership of a
Newly-Admitted Limited Partner or a reallocation of Points described in Section
4.1(d)(ii) by (ii) the percentage interest issued to the Newly-Admitted Limited
Partner or reallocated to the applicable Limited Partner as




3

--------------------------------------------------------------------------------

 


described in Section 4.1(d)(ii). The General Partner shall maintain an account
in the name of each Newly-Admitted Limited Partner (and any Limited Partner
receiving a reallocation of Points in respect of which Section 4.1(d)(ii)
applies) that reflects such Limited Partner’s Catch Up Amount, which shall be
adjusted as necessary to reflect any subsequent reduction in such Book-Tax
Difference corresponding to any subsequent negative adjustments to the Carrying
Value of the Partnership’s assets that relate to such Book-Tax Difference, and
which may be further adjusted to the extent the General Partner determines in
its sole discretion is necessary to cause the Catch Up Amount to be equal to the
amount necessary to provide such Limited Partner with a requisite share of
Partnership capital based on such Limited Partner’s interest in accordance with
the terms of this Agreement and any Other Agreement entered into by such Limited
Partner pursuant to Section 9.2(b).
“Clawback Payment” means any payment required to be made by the Partnership to
any Fund General Partner in respect of any “general partner giveback,” “general
partner clawback” or similar obligation of such Fund General Partner pursuant to
the Fund LP Agreement of the applicable Fund.
“Clawback Share” means, as of the time of determination, with respect to any
Limited Partner and any Clawback Payment, a percentage of such Clawback Payment,
equal to the quotient (expressed as a percentage) of (a) the cumulative amount
of Operating Profit attributable to the Fund in respect of which the Clawback
Payment is required to be made that has been distributed to such Limited
Partner, divided by (b) the cumulative amount so distributed to all Limited
Partners with respect to such Operating Profit attributable to such Fund.
“Code” means the United States Internal Revenue Code of 1986, as amended and as
hereafter amended, or any successor law.
“Co-Investors (A) Entity” means an investment vehicle formed by AGM or any of
its Affiliates to facilitate the investment in any Fund by employees of AGM or
its Affiliates and their Related Parties.
“Co-Investors (A) Partnership Agreement” means the limited partnership agreement
of any Co-Investors (A) Entity, as in effect from time to time.
“Covered Person” has the meaning set forth in Section 5.7(a).
“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act (6
Del. C. §§ 17-101 et seq.), as amended and in effect from time to time, or any
successor law.
“Disability” has the meaning ascribed to that term in the Apollo Global
Management LLC 2007 Omnibus Equity Incentive Plan.
“Final Adjudication” has the meaning set forth in Section 5.7(a).
“Fiscal Year” means, with respect to a year, the period commencing on January 1
of such year and ending on December 31 of such year (or on the date of a final
distribution pursuant




4

--------------------------------------------------------------------------------

 


to Section 8.1(a)), unless the General Partner shall elect another fiscal year
for the Partnership which is a permissible taxable year under the Code.
“Fund” means any pooled investment vehicle or managed account advised or managed
by the applicable Fund General Partner and each “Parallel Fund” of such Fund
within the meaning of the Fund LP Agreement of such Fund. Such term also
includes each alternative investment vehicle created by a Fund and/or any such
Parallel Fund, to the extent the context so requires.
“Fund General Partner” means the Affiliate of AGM that acts in the capacity of
the general partner, managing member, manager or similar Person of any Fund
pursuant to the Fund LP Agreement of such Fund excluding any such Person set
forth on Schedule II.
“Fund GP Agreement” means the constituent agreement, certificate or other
document governing a Fund General Partner, as in effect from time to time.
“Fund LP Agreement” means the limited partnership agreement of any Fund, as in
effect from time to time, and, to the extent the context so requires, the
corresponding constituent agreement, certificate or other document governing
each such Fund.
“GCP Intermediate Pooling Vehicles” means Apollo Global Carry Pool Intermediate,
L.P., Apollo Global Carry Pool Intermediate (DC), L.P., and Apollo Global Carry
Pool Intermediate (FC), L.P., each a Cayman Islands exempted limited
partnership.
“General Partner” has the meaning set forth in the preamble and includes any
successor to the business of the General Partner in its capacity as general
partner of the Partnership.
“Governmental Authority” means: (i) any government or political subdivision
thereof, whether non‑U.S. or U.S., national, state, county, municipal or
regional; (ii) any agency or instrumentality of any such government, political
subdivision or other government entity (including any central bank or comparable
agency); and (iii) any court.
“Home Address” has the meaning set forth in Section 9.3.
“Initial Limited Partner” means Apollo Principal Holdings VI GP, LLC, solely in
its capacity as the Initial Limited Partner.
“Interest” means the entire limited partner interest owned by a Partner in the
Partnership as of any date of determination, including the right of such Partner
to any and all benefits to which a Partner may be entitled as provided in this
Agreement, together with the obligations of such Partner to comply with all the
terms and provisions of this Agreement.
“JAMS” has the meaning set forth in Section 9.7(b).
“Limited Partner” means any Person admitted as a limited partner to the
Partnership in accordance with this Agreement, including any Retired Partner,
until such Person withdraws entirely as a limited partner of the Partnership, in
his capacity as a limited partner of the Partnership.




5

--------------------------------------------------------------------------------

 


All references herein to a Limited Partner shall be construed as referring
collectively to such Limited Partner and to each Related Party of such Limited
Partner (and to each Person of which such Limited Partner is a Related Party)
that also is or that previously was a Limited Partner, except to the extent that
the General Partner determines that the context does not require such
interpretation as between such Limited Partner and his Related Parties. For
purposes of the Delaware Act, all Limited Partners shall be considered a single
class or group and only those Partners who are recorded from time to time on the
Register of Partners shall be deemed to be a Limited Partner of the Partnership.
“Losses” has the meaning set forth in Section 5.7(a).
“Newly-Admitted Limited Partner” has the meaning set forth in Section 4.1(d)(i).
“Operating Loss” means, with respect to any Fiscal Year, any net loss of the
Partnership. To the extent derived from any Fund, any items of income, gain,
loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination
by the relevant Fund, and any items not derived from a Fund shall be determined
in accordance with the accounting policies, principles and procedures used by
the Partnership for U.S. federal income tax purposes. Operating Loss shall not
include any loss attributable to a Book-Tax Difference. All references herein to
the Operating Loss of the Partnership shall be construed as referring to the
Operating Loss of the GCP Intermediate Pooling Vehicles, as the context
requires.
“Operating Profit” means, with respect to any Fiscal Year, any net income of the
Partnership. To the extent derived from any Fund, any items of income, gain,
loss, deduction and credit shall be determined in accordance with the same
accounting policies, principles and procedures applicable to the determination
by the relevant Fund, and any items not derived from a Fund shall be determined
in accordance with the accounting policies, principles and procedures used by
the Partnership for U.S. federal income tax purposes. Operating Profit shall not
include any income or gain attributable to a Book-Tax Difference. All references
herein to the Operating Profit of the Partnership shall be construed as
referring to the Operating Profit of the GCP Intermediate Pooling Vehicles, as
the context requires.
“Original Agreement” has the meaning set forth in Recital B.
“Other Agreements” has the meaning set forth in Section 9.1(b).
“Partner” means the General Partner or any of the Limited Partners, and
“Partners” means the General Partner and all of the Limited Partners.
“Partnership” has the meaning set forth in the preamble.
“Partnership Representative” means for any relevant taxable year of the
Partnership to which the BBA Audit Rules apply, the General Partner acting in
the capacity of the “partnership representative” (as such term is defined under
the BBA Audit Rules) or such other Person as is appointed to be the “partnership
representative” by the General Partner from time to time.






6

--------------------------------------------------------------------------------

 


“Person” means any individual, partnership (whether or not having separate legal
personality), corporation, limited liability company, joint venture, joint stock
company, unincorporated organization or association, trust (including the
trustees thereof, in their capacity as such), government, governmental agency,
political subdivision of any government, or other entity.
“Point” means an economic interest in the Operating Profit or Operating Loss.
The aggregate number of Points available for assignment to all Partners shall be
maintained by the General Partner and set forth in the books and records of the
Partnership. All references herein to a Limited Partner’s Points shall be
construed as referring to the Points assigned to a Limited Partner indirectly
in, and at the level of, a GCP Intermediate Pooling Vehicle, as the context
requires. Any Limited Partner assigned Points shall be assigned that number of
Points in all GCP Intermediate Pooling Vehicles.
“Point Award Date” means the date on which a particular Point was assigned to a
Limited Partner pursuant to an Award Letter.
“Portfolio Investment” or “Investment” or any similar term has the meaning
ascribed to that term in each of the Fund LP Agreements.
“Reference Rate” means the interest rate announced publicly from time to time by
JPMorgan Chase Bank in New York, New York as such bank’s prime rate.
“Register of Partners” means a register of partnership interests that is
maintained by the General Partner.
“Related Party” means, with respect to any Limited Partner:
(a)    any spouse, child, parent or other lineal descendant of such Limited
Partner or such Limited Partner’s parent, or any natural Person who occupies the
same principal residence as such Limited Partner;
(b)    any trust or estate in which such Limited Partner and any Related Party
or Related Parties (other than such trust or estate) collectively have more than
80% of the beneficial interests (excluding contingent and charitable interests);
(c)    any entity of which such Limited Partner and any Related Party or Related
Parties (other than such entity) collectively are beneficial owners of more than
80% of the equity interest; and
(d)    any Person with respect to whom such Limited Partner is a Related Party.
“Retired Partner” means any Limited Partner who has become a retired partner in
accordance with or pursuant to Section 7.2.
“Retirement Date” means, with respect to any Limited Partner, the date as of
which such Person becomes a Retired Partner.




7

--------------------------------------------------------------------------------

 


“Retirement Withdrawal Proceeds” has the meaning set forth in Section 7.3(b).
“Safe Harbor” means the election described in the Safe Harbor Regulation,
pursuant to which a partnership and all of its partners may elect to treat the
fair market value of a partnership interest that is transferred in connection
with the performance of services as being equal to the liquidation value of that
interest.
“Safe Harbor Election” means the election by a partnership and its partners to
apply the Safe Harbor, as described in the Safe Harbor Regulation and IRS Notice
2005-43, issued on May 20, 2005.
“Safe Harbor Regulation” means Proposed Regulations Section 1.83-3(l) issued on
May 24, 2005.
“Transfer” means any direct or indirect sale, exchange, transfer, assignment or
other disposition by a Partner of any or all of his interest in the Partnership
or an economic benefit thereof (whether with respect to, for example, economic
rights only or all the rights associated with the interest) to another Person,
whether voluntary or involuntary.
“Tax Matters Partner” means for any taxable year of the Partnership subject to
the TEFRA Audit Rules, the General Partner acting in the capacity of the “tax
matters partner” of the Partnership (as such term was defined in section
6231(a)(7) of the Code under the TEFRA Audit Rules) or such other Person as may
be appointed to be the “tax matters partner” by the General Partner from time to
time.
“Tax Obligation” has the meaning set forth in Section 4.2(a).
“TEFRA Audit Rules” means Subchapter C of Chapter 63 of the Code (sections 6221
through 6234 of the Code), as enacted by the United States Tax Equity and Fiscal
Responsibility Act of 1982, Pub. L. No. 97-248, 96 Stat. 324, as amended from
time to time, and the Treasury Regulations (whether proposed, temporary or
final), including any subsequent amendments and administrative guidance,
promulgated thereunder (or which may be promulgated in the future), together
with any similar United States state, local or non-U.S. law, but excluding the
BBA Audit Rules.


“Vested Points” means the sum of each of the following products in respect of
the Points held by a Retired Partner as of such Retired Partner’s Retirement
Date: the product of (i) the number of such Points that share a particular
Vesting Commencement Date, multiplied by (ii) the Retired Partner’s Vesting
Percentage applicable to such Points as of such Retired Partner’s Retirement
Date.
“Vesting Commencement Date” means, with respect to any Point assigned to a
Limited Partner pursuant to an Award Letter, the commencement date of the
vesting period with respect to such Point, as specified by the General Partner
in such Award Letter providing for the grant of such Point (which, for the
avoidance of doubt, may be a date preceding or following the date on which such
Limited Partner was admitted to the Partnership).




8

--------------------------------------------------------------------------------

 


“Vesting Percentage,” with respect to each Point held by a Retired Partner, has
the meaning set forth in the Award Letter providing for the grant of such Point.
“Winding-Up Event” has the meaning set forth in Section 2.5(a).
(a)    The headings in this Agreement are inserted for convenience of reference
only and shall not affect the interpretation of this Agreement. As used herein,
masculine pronouns shall include the feminine and neuter, neuter pronouns shall
include the masculine and the feminine, and the singular shall be deemed to
include the plural. The use of the word “including” herein shall not be
considered to limit the provision which it modifies but instead shall mean
“including, without limitation.”
(b)    As used in this Agreement, the phrases “any provision of this Agreement,”
“the provisions of this Agreement” and derivative or similar phrases, and the
terms “hereof,” “herein,” “hereby” and derivative or similar words, shall mean
or refer only to any express provision actually written in this Agreement and
not to any provision of the Delaware Act that may have application to the
Partnership.

ARTICLE 2    
FORMATION AND ORGANIZATION

Section 2.1    Continuation
The parties hereto agree to continue the Partnership as a limited partnership
pursuant to the Delaware Act on the terms of this Agreement.

Section 2.2    Name
The name of the limited partnership continued hereby is “Apollo Global Carry
Pool Aggregator, L.P.” The General Partner is authorized to make any variations
in the Partnership’s name and may otherwise conduct the business of the
Partnership under any other name, subject to compliance with the Delaware Act
and all other applicable laws, as the General Partner may deem it necessary or
advisable; provided that (i) such name shall contain the words “Limited
Partnership”, the letters “L.P.” or the designation “LP” or the equivalent
translation thereof, (ii) such name shall not contain the name of any Limited
Partner without the consent of such Limited Partner, and (iii) the General
Partner shall promptly give written notice of any such variation to the Limited
Partners.

Section 2.3    Organizational Certificates and Other Filings
If requested by the General Partner, the Limited Partners shall immediately
execute all certificates and other documents, and any amendments or renewals of
such certificates and other documents as thereafter required, consistent with
the terms of this Agreement necessary for the General Partner to accomplish all
filing, recording, publishing and other acts as may be appropriate to comply
with all requirements for (a) the continuation and operation of the Partnership
as a limited partnership under the laws of the State of Delaware, (b) if the
General Partner deems it advisable, the operation of the Partnership as a
limited partnership, or partnership in which the Limited Partners have limited
liability, in all jurisdictions where the Partnership proposes to operate and
(c) all other filings required to be made by the Partnership.

Section 2.4    Offices
(a)    The Partnership shall maintain its principal office, and may maintain one
or more additional offices, at such place or places as the General Partner may
from time to time determine.
(b)    The General Partner shall arrange for the Partnership to have and
maintain in the State of Delaware, at the expense of the Partnership, a
registered office and registered agent for service of process on the Partnership
as required by the Delaware Act.




9

--------------------------------------------------------------------------------


 


Section 2.5    Term of Partnership
(a)    The term of the Partnership commenced at the time of its registration as
a limited partnership under the Delaware Act and shall continue until the first
to occur of any of the following events (each a “Winding-Up Event”):
(i)    a determination in writing by the General Partner that the Partnership
should be dissolved;
(ii)    the insolvency, bankruptcy, withdrawal, termination or dissolution of
the General Partner (unless a replacement general partner is appointed and the
Partnership is continued in accordance with the Delaware Act); or
(iii)    the entry of a decree of judicial dissolution under Section 17-802 of
the Delaware Act.
(b)    The parties agree that irreparable damage would be done to the
Partnership and reputation of the Partners if any Limited Partner should bring
an action for the winding up of the Partnership. Care has been taken in this
Agreement to provide for fair and just payment in liquidation of the interests
of all Partners. Accordingly, to the fullest extent permitted by law, each
Limited Partner hereby waives and renounces his right to seek a decree of
dissolution or to seek the appointment of a liquidator for the Partnership,
except as expressly provided herein.

Section 2.6    Purpose of the Partnership
(a)    The principal purpose of the Partnership is to hold an indirect interest
(including through the GCP Intermediate Pooling Vehicles) in certain Fund
General Partners in order to derive cash or other revenues therefrom that are
attributable to Carried Interest Revenues received by such Fund General Partners
from Funds and to undertake such related and incidental activities and execute
and deliver such related documents necessary or incidental thereto. As of the
date hereof, the Partnership holds interests (including through the GCP
Intermediate Pooling Vehicles), in the Fund General Partners set forth on
Schedule I attached hereto.
(b)    Without limiting the foregoing, the General Partner has established the
Partnership as a special purpose investment vehicle through which the Limited
Partners are treated as if they indirectly hold Points in the GCP Intermediate
Pooling Vehicles. In applying the provisions of this Agreement, in order to
equitably determine the rights and obligations of the Partnership as a limited
partner of the GCP Intermediate Pooling Vehicles, the General Partner, in its
capacity as the general partner of the GCP Intermediate Pooling Vehicles, shall,
to the maximum extent permissible under applicable law, treat each Limited
Partner as if it were a limited partner of the GCP Intermediate Pooling Vehicles
with an interest in the GCP Intermediate Pooling Vehicles determined with regard
to the Points that are allocable to such Limited Partner’s Interest in the
Partnership and any terms of the governing documents of the GCP Intermediate
Pooling Vehicles pertaining to a Limited Partner’s Points shall be incorporated
by reference into this Agreement and applied as if each Limited Partner were a
party to and bound by the terms of such governing documents, mutatis mutandis.
The General Partner shall make such adjustments as it deems appropriate in its
sole and absolute discretion to equitably reflect the economic interests of the
Limited Partners in respect of their respective Points and, upon any allocation
or reallocation of Points to a Limited Partner at the level of the GCP
Intermediate Pooling Vehicles, the General Partner may take all actions or make
other adjustments which the General Partner deems necessary or proper to cause
the Partnership as a limited partner to replicate such actions at the level of
the Partnership. Notwithstanding the foregoing and for the avoidance of doubt,
no Limited Partner shall own an interest in any GCP Intermediate Pooling
Vehicle.

Section 2.7    Actions by Partnership
The Partnership may execute, deliver and perform, and the General Partner may
execute and deliver, all contracts, agreements and other undertakings, and
engage in all activities and transactions as may in the opinion of the General
Partner be necessary or advisable to carry out the objects and purposes of the
Partnership, without the approval or vote of any Limited Partner.

Section 2.8    Admission of Limited Partners
As of July 1, 2016, the Persons whose names are set forth in the Register of
Partners under the caption “Limited Partners” shall be admitted to the
Partnership or shall continue, as the case may be, as Limited Partners of the
Partnership upon their execution of this Agreement or a joinder to this
Agreement, or such other instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner of
the Partnership and adhere to and be bound by the provisions of this Agreement.
The General Partner agrees to continue as the General Partner of the Partnership
upon its execution of this Agreement. Additional Limited Partners may be
admitted to the Partnership in accordance with Section 6.1.

Section 2.9    Withdrawal of Initial Limited Partner
Immediately following the admission of the Limited Partners to the Partnership
pursuant to Section 2.8, the Initial Limited Partner shall (i) receive a return
of its original capital contribution, if any, (ii) withdraw as a partner of the
Partnership, and (iii) have no further right, interest or obligation of any kind
whatsoever as a partner in the Partnership.



ARTICLE 3    
CAPITAL

Section 3.1    Contributions to Capital
(a)    No Partner shall be obligated, nor shall any Partner have any right, to
make any contribution to the capital of the Partnership, except as may be agreed
from time to time between such Partner and the General Partner and other than as
specified in this Section 3.1. No Limited Partner shall be obligated to restore
any deficit balance in his Capital Account.
(b)    To the extent, if any, that at the time of the Final Distribution (or the
equivalent term, in each case, as defined in each of the Fund LP Agreements) or
at any time prior thereto (whether pursuant to the provisions of the applicable
Fund LP Agreement, upon the determination of the applicable Fund General Partner
or otherwise), it is determined that the Partnership, as a holder, directly or
indirectly, of equity interests in a Fund General Partner, is required to make
any Clawback Payment with respect to any of the Funds, each Limited Partner
shall be required to participate in such payment and contribute to the
Partnership, for ultimate distribution to the limited partners of the relevant
Fund, an amount equal to such Limited Partner’s Clawback Share of any Clawback
Payment, but not in any event in excess of the cumulative amount theretofore
distributed to such Limited Partner with respect to the Operating Profit
attributable to such Fund. For purposes of determining each Limited Partner’s
required contribution, each Limited Partner’s allocable share of any Escrow
Account (or the equivalent term, in each case, as defined in the Fund LP
Agreements), to the extent applied to satisfy any portion of a Clawback Payment,
shall be treated as if it had been distributed to such Limited Partner and
re-contributed by such Limited Partner pursuant to this Section 3.1(b) at the
time of such application.
(c)    For the avoidance of doubt, the aggregate Clawback Payments required to
be made by the Limited Partners hereunder with respect to any Fund shall not
exceed the aggregate amount of distributions actually received by the
Partnership from the applicable Fund General Partner that are attributable to
Carried Interest Revenues.

Section 3.2    Rights of Partners in Capital
(a)    No Partner shall be entitled to interest on any capital contributions to
the Partnership.
(b)    No Partner shall have the right to distributions or the return of any
contribution to the capital of the Partnership except (i) for distributions in
accordance with Section 4.1 or (ii) upon dissolution of the Partnership. The
entitlement to any such return at such time shall be limited to the value of the
Capital Account of the Partner. The General Partner shall not be liable for the
return of any such amounts.

Section 3.3    Capital Accounts
(a)    The Partnership shall maintain for each Partner a separate Capital
Account in accordance with the provisions of Treas. Reg.
Section 1.704-1(b)(2)(iv) and, to the extent consistent with such provisions,
the terms of this Agreement.
(b)    Each Partner’s Capital Account shall have an initial balance of zero.
(c)    Each Partner’s Capital Account shall be increased by the sum of:
(i)    the amount of cash and the net value of any securities or other property
constituting additional contributions by such Partner to the capital of the
Partnership permitted pursuant to Section 3.1; plus
(ii)    the portion of any Operating Profit allocated to such Partner’s Capital
Account pursuant to Section 3.4; plus
(iii)    such Partner’s allocable share of any decreases in any reserves
recorded by the Partnership pursuant to Section 3.8 and any receipts determined
to be applicable to a prior period pursuant to Section 3.8(b), to the extent the
General Partner determines that, pursuant to any provision of this Agreement,
such item is to be credited to such Partner’s Capital Account on a basis which
is not in accordance with the current respective Points of all Partners; plus
(iv)    such Partner’s allocable share of any increase in Book-Tax Difference.
(d)    Each Partner’s Capital Account shall be reduced by the sum of (without
duplication):
(i)    the portion of any Operating Loss allocated to such Partner’s Capital
Account pursuant to Section 3.4; plus
(ii)    the amount of any cash and the net value of any property distributed to
such Partner pursuant to Section 4.1 or Section 8.1, including any amount
deducted pursuant to Section 4.2 or Section 5.4 from any such amount
distributed; plus
(iii)    any withholding taxes or other items payable by the Partnership and
allocated to such Partner pursuant to Section 5.4(b), any increases in any
reserves recorded by the Partnership, to the extent the General Partner
determines that, pursuant to any provision of this Agreement, such item is to be
charged to such Partner’s Capital Account on a basis which is not in accordance
with the current respective Points of all Partners; plus
(iv)    such Partner’s allocable share of any decrease in Book-Tax Difference.
(e)    If securities and/or other property are to be distributed in kind to the
Partners or Retired Partners, including in connection with a liquidation
pursuant to Section 8.1, they shall first be written up or down to their fair
market value as of the date of such distribution, thus creating gain or loss for
the Partnership, and the value of the securities and/or other property received
by each Partner and each Retired Partner as so determined shall be debited
against such Person’s Capital Account at the time of distribution.
(f)    The General Partner, in its capacity as the general partner of the GCP
Intermediate Pooling Vehicles, may elect to further establish a notional capital
account at the level of each such GCP Intermediate Pooling Vehicle to correspond
with each capital account established at the level of the Partnership.

Section 3.4    Allocation of Profit and Loss
(a)    Operating Profit or Operating Loss for any Fiscal Year shall be allocated
to the Partners so as to produce Capital Accounts for the Partners (such Capital
Accounts computed after taking into account any other Operating Profit or
Operating Loss for the Fiscal Year in which such event occurred and all
distributions pursuant to Article 4 with respect to such Fiscal Year and after
adding back each Partner’s share, if any, of Partner Nonrecourse Debt Minimum
Gain, as defined in Treasury Regulations Sections 1.704 - 2(b)(2) and 1.704 -
2(i), or Partnership Minimum Gain, as defined in Treasury Regulations
Sections 1.704 - 2(b)(2) and 1.704 - 2(d)) such that a distribution of an amount
of cash equal to such Capital Account balances in accordance with such Capital
Account balances would be in the amounts, sequence and priority set forth in
Article 4; provided, however, that the General Partner may allocate Operating
Profit and Operating Loss and items thereof in such other manner as it
determines in its sole discretion to be appropriate to reflect the Partners’
interests in the Partnership, including with respect to Operating Profit that
relates to a particular Fund Investment, is borne by the Limited Partners.
Income, gains and loss associated with a Book-Tax Difference shall be allocated
to the Limited Partners that are entitled to a share of such Book-Tax Difference
consistent with the account maintained by the General Partner pursuant to the
definition of “Book-Tax Difference” and in the manner in which cash or property
associated with such Book-Tax Difference is required to be distributed pursuant
to the proviso of Section 4.1(a).
(b)    To the extent that the allocations of Operating Loss contemplated by
Section 3.4(a) would cause the Capital Account of any Limited Partner to be less
than zero, such Operating Loss shall to that extent instead be allocated to and
debited against the Capital Account of the General Partner (or, at the direction
of the General Partner, to those Limited Partners who are limited partners of
the General Partner in proportion to their limited partner interests in the
General Partner). Following any such adjustment pursuant to this Section 3.4(b)
with respect to any Limited Partner, any Operating Profit for any subsequent
Fiscal Year which would otherwise be credited to the Capital Account of such
Limited Partner pursuant to Section 3.4(a) shall instead be credited to the
Capital Account of the General Partner (or relevant Limited Partners) until the
cumulative amounts so credited to the Capital Account of the General Partner (or
relevant Limited Partners) with respect to such Limited Partner pursuant to
Section 3.4(b) is equal to the cumulative amount debited against the Capital
Account of the General Partner (or relevant Limited Partners) with respect to
such Limited Partner pursuant to Section 3.4(b).
(c)    Each Limited Partner’s rights and entitlements as a Limited Partner are
limited to the rights to receive allocations and distributions of Operating
Profit expressly conferred by this Agreement and any Other Agreement entered
into pursuant to Section 9.1(b) and the other rights expressly conferred by this
Agreement and any such Other Agreement or required by the Delaware Act, and a
Limited Partner shall not be entitled to any other allocations, distributions or
payments in respect of his interest, or to have or exercise any other rights,
privileges or powers.
(d)    For purposes of Section 3.4(a), the General Partner may determine, in its
sole discretion, to allocate any increase in value of the Partnership’s assets
pursuant to the definition of “Carrying Value” solely to the Limited Partners
that are entitled to a Catch Up Amount (pro rata based on any method the General
Partner determines is reasonable), or to specially allocate Operating Profit to
such Limited Partners, or a combination thereof, until such Limited Partners
have received an allocation equal to the Catch Up Amount.
(e)    Operating Profit and Operating Loss shall be determined on a daily,
monthly or other basis, as reasonably approved by the General Partner using any
permissible method under Section 706 and the Treasury Regulations thereunder. If
any Limited Partner shall be admitted to the Partnership, retire from the
Partnership or assigned additional Points at different times during the
Partnership’s Fiscal Year, Operating Profit or Operating Loss shall be allocated
among the Limited Partners on such proper basis as the General Partner shall
determine consistent with the applicable requirements under Section 706 of the
Code.

Section 3.5    Tax Allocations
(a)    For United States federal, state and local income tax purposes,
Partnership income, gain, loss, deduction or credit (or any item thereof) for
each Fiscal Year shall be allocated to and among the Partners in order to
reflect the allocations of Operating Profit and Operating Loss pursuant to the
provisions of Section 3.4 for such Fiscal Year; provided that any taxable income
or loss associated with any Book-Tax Difference shall be allocated for tax
purposes in accordance with the principles of Section 704(c) of the Code in any
such manner (as is permitted under that Code Section and the Treasury
Regulations promulgated thereunder) as determined by the General Partner in its
sole discretion.
(b)    If any Partner or Partners are treated for United States federal income
tax purposes as realizing ordinary income because of receiving interests in the
Partnership (whether under Section 83 of the Code or under any similar provision
of any law, rule or regulation) and the Partnership is entitled to any
offsetting deduction (net of any income realized by the Partnership as a result
of such receipt), the Partnership’s net deduction shall be allocated to and
among the Partners in such manner as to offset, as nearly as possible, the
ordinary income realized by such Partner or Partners.

Section 3.6    Tax Treatment of Interests in the Partnership
(a)    The Partnership and each Partner agree to treat the Interests as a
“Profits Interest” with respect to the Partnership within the meaning of Rev.
Proc. 93-27, 1993-2 C.B. 343. In accordance with Rev. Proc. 2001-43, 2001-2 C.B.
191, the Partnership shall treat a Partner holding an Interest as the owner of
such Interest from the date such Interest was issued, and shall file its IRS
form 1065, and issue appropriate Schedule K-1s to such Partner, allocating to
such Partner its distributive share of all items of income, gain, loss,
deduction and credit associated with such Interest as if it were fully vested.
Each such Partner agrees to take into account such distributive share in
computing its United States federal income tax liability for the entire period
during which it holds the Interest. Except as required pursuant to a
“Determination” as defined in Section 1313(a) of the Code, none of the
Partnership or any Partner shall claim a deduction (as wages, compensation or
otherwise) for the fair market value of such Interest issued to a Partner in
respect of the Partnership, either at the time of grant of the Interest, or at
the time the Points assigned to the holder of the Interest become substantially
vested. The undertakings contained in this Section 3.6 shall be construed in
accordance with Section 4 of Rev. Proc. 2001-43. The provisions of this
Section 3.6 shall apply regardless of whether or not the holder of an Interest
files an election pursuant to Section 83(b) of the Code. This Section 3.6 shall
apply only to an Interest granted while Rev. Proc. 93-27, 1993-2 C.B. 343 and
Rev. Proc. 2001-43, 2001-2 C.B. 191, remain in effect.
(b)    The Partners agree that, in the event the Safe Harbor Regulation is
finalized, the Partnership shall be authorized and directed to make the Safe
Harbor Election, and the Partnership and each Partner (including any Person to
whom an interest in the Partnership is transferred in connection with the
performance of services) agrees to comply with all requirements of the Safe
Harbor with respect to all interests in the Partnership transferred in
connection with the performance of services while the Safe Harbor Election
remains effective. The General Partner shall be authorized to (and shall)
prepare, execute, and file the Safe Harbor Election. The General Partner shall
cause the Partnership to make any allocations of items of income, gain, loss,
deduction or expense (including forfeiture allocations) necessary or appropriate
to effectuate and maintain the Safe Harbor Election.

Section 3.7    AEOI
(a)    Each Limited Partner:
(i)    shall provide, in a timely manner, such information regarding the Limited
Partner and its beneficial owners and such forms or documentation as may be
requested from time to time by the General Partner or the Partnership to enable
the Partnership to comply with the requirements and obligations imposed on it
pursuant to AEOI;
(ii)    acknowledges that any such forms or documentation requested by the
Partnership or its agents pursuant to clause (i), or any financial or account
information with respect to the Limited Partner’s investment in the Partnership,
may be disclosed to any Governmental Authority which collects information in
accordance with AEOI and to any withholding agent where the provision of that
information is required by such agent to avoid the application of any
withholding tax on any payments to the Partnership;
(iii)    shall waive, and/or shall cooperate with the Partnership to obtain a
waiver of, the provisions of any law which prohibits the disclosure by the
Partnership, or by any of its agents, of the information or documentation
requested from the Limited Partner pursuant to clause (i), prohibits the
reporting of financial or account information by the Partnership or its agents
required pursuant to AEOI or otherwise prevents compliance by the Partnership
with its obligations under AEOI;
(iv)    acknowledges that, if it provides information and documentation that is
in anyway misleading, or it fails to provide the Partnership or its agents with
the requested information and documentation necessary, in either case, to
satisfy the Partnership’s obligations under AEOI, the Partnership may (whether
or not such action or inaction leads to compliance failures by the Partnership,
or a risk of the Partnership or its investors being subject to withholding tax
or other penalties under AEOI) take any action and/or pursue all remedies at its
disposal, including compulsory withdrawal of the Limited Partner, and may hold
back from any withdrawal proceeds, or deduct from the Limited Partner’s Capital
Account, any liabilities, costs, expenses or taxes caused (directly or
indirectly) by the Limited Partner’s action or inaction; and
(v)    shall have no claim against the Partnership, or its agents, for any form
of damages or liability as a result of actions taken or remedies pursued by or
on behalf of the Partnership in order to comply with AEOI.
(b)    The Limited Partner hereby indemnifies the General Partner and the
Partnership and each of their respective partners, members, managers, officers,
directors, employees and agents and holds them harmless from and against any
AEOI-related liability, action, proceeding, claim, demand, costs, damages,
expenses (including legal expenses), penalties or taxes whatsoever which such
Person may incur as a result of any action or inaction (directly or indirectly)
of such Limited Partner (or any Related Party) described in Section 3.7(a)(i)
through (iv). This indemnification shall survive the Limited Partner’s death or
disposition of its interests in the Partnership.

Section 3.8    Reserves; Adjustments for Certain Future Events
(a)    Appropriate reserves may be created, accrued and charged against the
Operating Profit or Operating Loss for contingent liabilities, if any, as of the
date any such contingent liability becomes known to the General Partner or as of
each other date as the General Partner deems appropriate, such reserves to be in
the amounts which the General Partner deems necessary or appropriate (whether or
not in accordance with generally accepted accounting principles). The General
Partner may increase or reduce any such reserve from time to time by such
amounts as the General Partner deems necessary or appropriate. The amount of any
such reserve, or any increase or decrease therein, shall be proportionately
charged or credited, as appropriate, to the Capital Accounts of those Persons
who are Partners at the time when such reserve is created, increased or
decreased, as the case may be, in proportion to their respective Points at such
time; provided that the amount of such reserve, increase or decrease may instead
be charged or credited to those Persons who were Partners at the time, as
determined by the General Partner, of the act or omission giving rise to the
contingent liability for which the reserve item was established in proportion to
their respective Points at that time. The amount of any such reserve charged
against the Capital Account of a Partner shall reduce the distributions such
Partner would otherwise be entitled to under Section 4.1 or Section 8.1 hereof;
and the amount of any such reserve credited to the Capital Account of a Partner
shall increase the distributions such Partner would otherwise be entitled to
under Section 4.1 or Section 8.1 hereof.
(b)    If at any time an amount is paid or received by the Partnership and such
amount was not accrued or reserved for but would nevertheless, in accordance
with the Partnership’s accounting practices, be treated as applicable to one or
more prior periods, then such amount may be proportionately charged or credited
by the General Partner, as appropriate, to those Persons who were Partners
during such prior period or periods, based on each such Partner’s Points for
such applicable period.
(c)    If any amount is required by Section 3.8(a) or (b) to be credited to a
Person who is no longer a Partner, such amount shall be paid to such Person in
cash, with interest from the date on which the General Partner determines that
such credit is required at the Reference Rate in effect on that date. Any amount
required to be charged pursuant to Section 3.8(a) or (b) shall be debited
against the current balance in the Capital Account of the affected Partners. To
the extent that the aggregate current Capital Account balances of such affected
Partners are insufficient to cover the full amount of the required charge, the
deficiency shall be debited against the Capital Accounts of the other Partners
in proportion to their respective Capital Account balances at such time;
provided that each such other Partner shall be entitled to a preferential
allocation, in proportion to and to the extent of such other Partner’s share of
any such deficiency, together with a carrying charge at a rate equal to the
Reference Rate, of any Operating Profit that would otherwise have been allocable
after the date of such charge to the Capital Accounts of the affected Partners
whose Capital Accounts were insufficient to cover the full amount of the
required charge. In no event shall a current or former Partner be obligated to
satisfy any amount required to be charged pursuant to Section 3.8(a) or (b)
other than by means of a debit against such Partner’s Capital Account.

Section 3.9    Finality and Binding Effect of General Partner’s Determinations
All matters concerning the determination, valuation and allocation among the
Partners with respect to any profit or loss of the Partnership and any
associated items of income, gain, deduction, loss and credit, pursuant to any
provision of this Article 3, including any accounting procedures applicable
thereto, shall be determined by the General Partner unless specifically and
expressly otherwise provided for by the provisions of this Agreement, and such
determinations and allocations shall be final and binding on all the Partners.

ARTICLE 4    
DISTRIBUTIONS

Section 4.1    Distributions
(a)    The General Partner shall use reasonable efforts to cause the Partnership
to distribute, on a quarterly basis, any available cash or property attributable
to items included in the determination of Operating Profit and Book-Tax
Difference, subject to the retention of such reserves as the General Partner
considers appropriate for purposes of the prudent and efficient financial
operation of the Partnership’s business including in accordance with Section
3.8. Any such distributions shall be made to the Limited Partners: in proportion
to the respective Points of the Limited Partners, determined (i) in the case of
any amount of cash or property received from any of the applicable Fund General
Partners that is attributable to the disposition of a Portfolio Investment by
the applicable Fund, as of the date of such disposition by such Fund, and
(ii) in any other case, as of the date of receipt of such cash or property by
the Partnership, in each case, as determined by the General Partner; provided,
however, that any cash or other property that the General Partner determines is
attributable to a Book-Tax Difference shall be distributed to the Limited
Partners that are entitled to a share of such Book-Tax Difference pursuant to
the definition of “Book-Tax Difference,” with any such distribution to be in the
proportion that each such Limited Partner’s allocated share of the applicable
Book-Tax Difference bears to the total Book-Tax Difference of the asset giving
rise to the cash or property.
(b)    Distributions of amounts attributable to Operating Profit and Book-Tax
Difference shall be made in cash; provided, however, that if the Partnership
receives a distribution from a Fund General Partner in the form of property
other than cash, the General Partner may distribute such property in kind to
Partners in proportion to their respective Points.
(c)    Any distributions or payments in respect of the interests of Limited
Partners unrelated to Operating Profit or Book-Tax Difference shall be made at
such time, in such manner and to such Limited Partners as the General Partner
shall determine.
(d)    (i)    Except as the General Partner otherwise may determine, any Limited
Partner whose admission to the Partnership causes an adjustment to Carrying
Values pursuant to the definition of “Carrying Value” (a “Newly-Admitted Limited
Partner”) shall have the right to receive a special distribution of the Catch Up
Amount. Any such special distribution of the Catch Up Amount shall be in
addition to the distributions to which the Newly-Admitted Limited Partner is
entitled pursuant to Section 4.1(a) and shall be made to the Newly-Admitted
Limited Partner (or, if there is more than one such Newly-Admitted Limited
Partner, pro rata to all such Newly-Admitted Limited Partners based on the
aggregate amount of such distributions each such Newly-Admitted Limited Partner
has not yet received), after the distribution of any amounts attributable to
Book-Tax Differences pursuant to the proviso of Section 4.1(a), from amounts
otherwise distributable to the other Limited Partners pursuant to Section
4.1(a), and shall reduce the amounts distributable to such other Limited
Partners pursuant to Section 4.1(a), until each applicable Newly-Admitted
Limited Partner has received an amount equal to the applicable Catch Up Amount.
Any such Catch Up Amount shall be determined by the General Partner.
(ii)    The General Partner may determine to provide for a special distribution
of a Catch Up Amount in connection with a reallocation of Points pursuant to
Article 7 other than in connection with the admission to the Partnership of a
Newly-Admitted




10

--------------------------------------------------------------------------------

 


Limited Partner if the General Partner reasonably believes such an adjustment to
Carrying Values is required in order for the Interest, as affected by the
reallocation of Points, to continue to be treated as profits interests for U.S.
federal income tax purposes.
(iii)    Any reallocation of Points pursuant to Article 7 shall include the
right to receive any Catch Up Amount associated with such Points.
(e)    Except as otherwise set forth in a Retired Partner’s Award Letter,
provided that the Retired Partner has a positive number of Vested Points as of
his Retirement Date, such Retired Partner shall receive his share of any
distribution made pursuant to Section 4.1(a) with respect to which such Retired
Partner received an allocation prior to his becoming a Retired Partner in
accordance with Section 3.4, which distribution shall be made as if such Retired
Partner had remained a Limited Partner, at the same time and in the same form as
such distribution is made to the Limited Partners; provided that in no event
shall such Retired Partner be entitled to receive an amount in excess of his
Retirement Withdrawal Proceeds as determined under Section 7.3(b).
(f)    Cash or property that the General Partner determines is associated with
Operating Profit that has been specially allocated to a Limited Partner shall be
distributed to such Limited Partner.   The General Partner shall make such
determinations regarding distributions of cash and property that it determines
are associated with such special allocations as are necessary to ensure that the
manner in which distributions are made is consistent with the purpose, and
benefits and burdens, of such special allocations.
(g)    Notwithstanding anything to the contrary in this Agreement, if the
General Partner determines, in its sole and absolute discretion, that all or a
portion of the cash or property received by the Partnership from a GCP
Intermediate Pooling Vehicle constitutes cash or property which the Partnership
(or such GCP Intermediate Pooling Vehicle) is not entitled to receive pursuant
to the governing documents of the applicable Fund General Partner or otherwise,
then the General Partner may, in its sole and absolute discretion, cause the
Partnership (or cause the general partner of such GCP Intermediate Pooling
Vehicle to cause such GCP Intermediate Pooling Vehicle) to return such cash or
property to such Fund General Partner, or otherwise make such adjustments as it
deems necessary or advisable such that the Partnership (or such GCP Intermediate
Pooling Vehicle) shall not receive the economic benefits associated with the
receipt of such cash or property.

Section 4.2    Withholding of Certain Amounts
(a)    If the Partnership incurs a withholding or other tax obligation (a “Tax
Obligation”) with respect to the share of Partnership income allocable to any
Partner (including pursuant to section 6225 of the BBA Audit Rules), then the
General Partner, without limitation of any other rights of the Partnership, may
cause the amount of such Tax Obligation to be debited against the Capital
Account of such Partner when the Partnership pays such Tax Obligation, and any
amounts then or thereafter distributable to such Partner shall be reduced by the
amount of such taxes. If the amount of such taxes is greater than any such then
distributable amounts, then such Partner and any successor to such Partner’s
interest shall indemnify and hold harmless the Partnership and the General
Partner against, and shall pay to the Partnership as a contribution to the
capital of the Partnership, upon demand of the General Partner, the amount of
such excess.




11

--------------------------------------------------------------------------------

 


(b)    If a Tax Obligation is required to be paid by the Partnership (including
with respect to a tax liability imposed under section 6225 of the BBA Audit
Rules) and the General Partner determines that such amount is allocable to the
interest in the Partnership of a Person that is at such time a Partner, such Tax
Obligation shall be treated as being made on behalf of or with respect to such
Partner for purposes of this Section 4.2(b) whether or not the tax in question
applies to a taxable period of the Partnership during which such Partner held an
interest in the Partnership. To the extent that any liability with respect to a
Tax Obligation (including a liability imposed under section 6225 of the BBA
Audit Rules) relates to a former Partner that has withdrawn (including
compulsorily pursuant to Section 3.7), sold, assigned, pledged, mortgaged,
charged, or otherwise transferred all or a part of its interest in the
Partnership, such former Partner (which in the case of a partial withdrawal,
sale, assignment, pledge, mortgage, charge or other transfer shall include a
continuing Partner with respect to the portion of its interests in the
Partnership so withdrawn, sold, assigned, pledged, mortgaged, charged or
transferred) shall indemnify the Partnership for its allocable portion of such
liability, unless otherwise agreed to by the General Partner in writing. Each
Partner acknowledges that, notwithstanding the sale, assignment, pledge,
mortgage, charge, or other transfer of all or any portion of its interest in the
Partnership, it may remain liable, pursuant to this Section 4.2(b), for tax
liabilities with respect to its allocable share of income and gain of the
Partnership for the Partnership’s taxable years (or portions thereof) prior to
such sale, assignment, pledge, mortgage, charge, or other transfer, as
applicable (including any such liabilities imposed under section 6225 of the BBA
Audit Rules).
(c)    The General Partner may (i) withhold from any distribution to any Limited
Partner pursuant to this Agreement and (ii) arrange the withholding from any
distribution from any Co-Investors (A) Entity to such Limited Partner any other
amounts due from such Limited Partner or a Related Party (without duplication)
to the Partnership, any Co-Investors (A) Entity or to any other Affiliate of AGM
pursuant to any binding agreement or published policy to the extent not
otherwise paid. Any amounts so withheld shall be applied by the General Partner
to discharge the obligation in respect of which such amounts were withheld.

Section 4.3    Limitation on Distributions
Notwithstanding any provision to the contrary contained in this Agreement, the
Partnership, and the General Partner on behalf of the Partnership, shall not
make a distribution to any Partner on account of his interest in the Partnership
if such distribution would violate the Delaware Act or other applicable law.

ARTICLE 5    
MANAGEMENT




12

--------------------------------------------------------------------------------


 


Section 5.1    Rights and Powers of the General Partner
(a)    Subject to the terms and conditions of this Agreement, the General
Partner shall have complete and exclusive responsibility (i) for all management
decisions to be made on behalf of the Partnership and (ii) for the conduct of
the business and affairs of the Partnership.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have full power and authority to execute, deliver and perform such
contracts, agreements and other undertakings, and to engage in all activities
and transactions, as it may deem necessary or advisable for, or as may be
incidental to, the conduct of the business contemplated by this Section 5.1,
including, without in any manner limiting the generality of the foregoing,
contracts, agreements, undertakings and transactions with any Partner or with
any other Person having any business, financial or other relationship with any
Partner or Partners; provided that the General Partner shall not have authority
to cause the Partnership to borrow any funds for its own account on a secured
basis. The Partnership, and the General Partner on behalf of the Partnership,
may enter into and perform the Fund GP Agreements and any documents contemplated
thereby or related thereto and any amendments thereto, without any further act,
vote or approval of any Person, including any Partner, notwithstanding any other
provision of this Agreement. The General Partner is hereby authorized to enter
into the documents described in the preceding sentence on behalf of the
Partnership, but such authorization shall not be deemed a restriction on the
power of the General Partner to enter into other documents on behalf of the
Partnership. Except as otherwise expressly provided herein or as required by
law, all powers and authority vested in the General Partner by or pursuant to
this Agreement or the Delaware Act shall be construed as being exercisable by
the General Partner in its sole and absolute discretion.
(c)    With respect to all taxable years to which the TEFRA Audit Rules apply,
the Tax Matters Partner shall be permitted to take any and all actions under the
TEFRA Audit Rules (including making or revoking all applicable tax elections)
and shall have any powers necessary to perform fully in such capacity, in
consultation with the General Partner if the General Partner is not the Tax
Matters Partner. With respect to all taxable years to which the BBA Audit Rules
apply, the Partnership Representative shall be permitted to take any and all
actions under the BBA Audit Rules (including making or revoking the election
referred to in section 6226 of the BBA Audit Rules and all other applicable tax
elections) and to act as the Partnership Representative thereunder, and shall
have any powers necessary to perform fully in such capacity, in consultation
with the General Partner if the General Partner is not the Partnership
Representative. The General Partner shall (or shall cause another Applicable Tax
Representative to) promptly inform the Limited Partners of any tax deficiencies
assessed or proposed to be assessed (of which an Applicable Tax Representative
or the General Partner is actually aware) by any taxing authority against the
Partnership or the Limited Partners. Notwithstanding anything to the contrary
contained herein, the acts of the General Partner (and with respect to
applicable tax matters, any other Applicable Tax Representative) in carrying on
the business of the Partnership as authorized herein shall bind the Partnership.
Each Partner shall upon request supply the information necessary to properly
give effect to any elections described in this Section 5.1(c) or to otherwise
enable an Applicable Tax Representative to implement the provisions of this
Section 5.1(c) (including filing tax returns,




13

--------------------------------------------------------------------------------

 


defending tax audits or other similar proceedings and conducting tax planning).
The General Partner shall notify the Limited Partners of the identity of the
Applicable Tax Representative if a Person other than the General Partner is
designated as the Applicable Tax Representative.
(d)    Each Partner agrees not to treat, on his United States federal income tax
return or in any claim for a refund, any item of income, gain, loss, deduction
or credit in a manner inconsistent with the treatment of such item by the
Partnership. The General Partner shall have the exclusive authority to make any
elections required or permitted to be made by the Partnership under any
provisions of the Code or any other laws.

Section 5.2    Delegation of Duties
(a)    Subject to Section 5.1, the General Partner may delegate to any Person or
Persons any of the duties, powers and authority vested in it hereunder on such
terms and conditions as it may consider appropriate.
(b)    Without limiting the generality of Section 5.2(a), the General Partner
shall have the power and authority to appoint any Person, including any Person
who is a Limited Partner, to provide services to and act as an employee or agent
of the Partnership and/or General Partner, with such titles and duties as may be
specified by the General Partner. Any Person appointed by the General Partner to
serve as an employee or agent of the Partnership shall be subject to removal at
any time by the General Partner; and shall report to and consult with the
General Partner at such times and in such manner as the General Partner may
direct.
(c)    Any Person who is a Limited Partner and to whom the General Partner
delegates any of its duties pursuant to this Section 5.1(c) or any other
provision of this Agreement shall be subject to the same standard of care, and
shall be entitled to the same rights of indemnification and exoneration,
applicable to the General Partner under and pursuant to Section 5.7, unless such
Person and the General Partner mutually agree to a different standard of care or
right to indemnification and exoneration to which such Person shall be subject.

Section 5.3    Transactions with Affiliates
To the fullest extent permitted by applicable law, the General Partner (or any
Affiliate of the General Partner), when acting on behalf of the Partnership, is
hereby authorized to (a) purchase property from, sell property to, lend money to
or otherwise deal with any Affiliates, any Limited Partner, the Partnership, any
of the Fund General Partners or Funds or any Affiliate of any of the foregoing
Persons, and (b) obtain services from any Affiliates, any Limited Partner, the
Partnership, any of the Fund General Partners or Funds or any Affiliate of the
foregoing Persons.

Section 5.4    Expenses
(a)    The Partnership shall bear all ordinary course costs and expenses arising
in connection with the organization and operations of the Partnership.
(b)    Any withholding taxes payable by the Partnership, to the extent
determined by the General Partner to have been paid or withheld on behalf of, or
by reason of particular circumstances applicable to, one or more but fewer than
all of the Partners, shall be allocated among and debited against the Capital
Accounts of only those Partners on whose behalf such payments are made or whose
particular circumstances gave rise to such payments in accordance with Section
4.2.

Section 5.5    Rights of Limited Partners
(a)    Limited Partners shall have no right to take part in the management,
control or conduct of the Partnership’s business, nor shall they have any right
or authority to act for the Partnership or to vote on matters other than as set
forth in this Agreement or as required by applicable law.
(b)    Without limiting the generality of the foregoing, the General Partner
shall have the full and exclusive authority, without the consent of any Limited
Partner, to compromise the obligation of any Limited Partner to make a capital
contribution or to return money or other property paid or distributed to such
Limited Partner in violation of the Delaware Act.
(c)    Nothing in this Agreement shall entitle any Partner to any compensation
for services rendered to or on behalf of the Partnership as an agent or in any
other capacity, except for any amounts payable in accordance with this
Agreement.
(d)    Subject to the Fund LP Agreements and to full compliance with AGM’s code
of ethics and other written policies relating to personal investment
transactions, admission into the Partnership as a Limited Partner of the
Partnership shall not prohibit a Limited Partner from purchasing or selling as a
passive investor any interest in any asset.

Section 5.6    Other Activities of General Partner
Nothing in this Agreement shall prohibit the General Partner from engaging in
any activity other than acting as General Partner hereunder.

Section 5.7    Duty of Care; Indemnification
(a)    The General Partner (including for this purpose each former and present
director, officer, stockholder, partner, member, manager or employee of the
General Partner), the Tax Matters Partner, the Partnership Representative, and
each Limited Partner (including any former Limited Partner) in his capacity as
such, and to the extent such Limited Partner participates, directly or
indirectly, in the Partnership’s activities, whether or not a Retired Partner
(each, a “Covered Person” and collectively, the “Covered Persons”), shall not be
liable to the Partnership or to any of the other Partners for any loss, claim,
damage, liability or expenses (including attorneys’ fees, judgments, fines,
penalties and amounts paid in settlement (collectively, “Losses”) occasioned by
any acts or omissions in the performance of his services hereunder, unless it
shall ultimately be determined by final judicial decision from which there is no
further right to appeal (a “Final Adjudication”) that such Losses are due to an
act or omission of a Covered Person (i) made in bad faith or with criminal
intent or (ii) that adversely affected any Fund and that failed to satisfy the
duty of care owed pursuant to the applicable Fund LP Agreement or as otherwise
required by law.
(b)    A Covered Person shall be indemnified to the fullest extent permitted by
law by the Partnership against any Losses incurred by or imposed upon him by
reason of or in connection with any action taken or omitted by such Covered
Person arising out of the Covered Person’s status as a Partner or his activities
on behalf of the Partnership, including in connection with any action, suit,
investigation or proceeding before any Governmental Authority to which it may be
made a party or otherwise involved or with which it shall be threatened by
reason of being or having been the General Partner, the Tax Matters Partner, the
Partnership Representative, or a Limited Partner or by reason of serving or
having served, at the request of any Fund General Partner, as a director,
officer, consultant, advisor, manager, stockholder, member or partner of any
enterprise in which any of the Funds has or had a financial interest, including
issuers of Portfolio Investments; provided that the Partnership may, but shall
not be required to, indemnify a Covered Person with respect to any matter as to
which there has been a Final Adjudication that his acts or his failure to act
(i) were in bad faith or with criminal intent or (ii) were of a nature that
makes indemnification by the Funds unavailable. The right to indemnification
granted by this Section 5.7 shall be in addition to any rights to which a
Covered Person may otherwise be entitled and shall inure to the benefit of the
successors by operation of law or valid assigns of such Covered Person. The
Partnership shall pay the expenses incurred by a Covered Person in defending a
civil or criminal action, suit, investigation or proceeding in advance of the
Final Adjudication of such action, suit, investigation or proceeding, upon
receipt of an undertaking by the Covered Person to repay such payment if there
shall be a Final Adjudication that he is not entitled to indemnification as
provided herein. In any suit brought by the Covered Person to enforce a right to
indemnification hereunder it shall be a defense that the Covered Person has not
met the applicable standard of conduct set forth in this Section 5.7, and in any
suit in the name of the Partnership to recover expenses advanced pursuant to the
terms of an undertaking the Partnership shall be entitled to recover such
expenses upon Final Adjudication that the Covered Person has not met the
applicable standard of conduct set forth in this Section 5.7. In any such suit
brought to enforce a right to indemnification or to recover an advancement of
expenses pursuant to the terms of an undertaking, the burden of proving that the
Covered Person is not entitled to be indemnified, or to an advancement of
expenses, shall be on the Partnership (or any Limited Partner acting
derivatively or otherwise on behalf of the Partnership or the Limited Partners).
The General Partner may not satisfy any right of indemnity or reimbursement
granted in this Section 5.7 or to which it may be otherwise entitled except out
of the assets of the Partnership (including insurance proceeds and rights
pursuant to indemnification agreements), and no Partner shall be personally
liable with respect to any such claim for indemnity or reimbursement. The
General Partner may enter into appropriate indemnification agreements and/or
arrangements reflective of the provisions of this Article 5 and obtain
appropriate insurance coverage on behalf and at the expense of the Partnership
to secure the Partnership’s indemnification obligations hereunder. Each Covered
Person shall be deemed a third party beneficiary (to the extent not a direct
party hereto) to this Agreement and, in particular, the provisions of this
Article 5, may enforce any rights granted to it pursuant to this Agreement in
its own right as if it were a party to this Agreement, and shall be entitled to
the benefit of the indemnity granted to the Partnership by each of the Funds
pursuant to the terms of the Fund LP Agreements.
(c)    To the maximum extent permitted by law, as among any portfolio company of
a Fund, a Fund, the Fund General Partner of such Fund and the Partnership, this
Section 5.7(c) shall be interpreted to reflect an ordering of liability for
potentially overlapping or duplicative indemnification payments, in the
following order: first, such portfolio company; second, such Fund; third, such
Fund General Partner; and fourth, the Partnership (in each case, including any
applicable insurance coverage that any such indemnitor maintains with respect to
any such liability).
(d)    To the fullest extent permitted by law, to the extent that, at law or in
equity, a Covered Person has duties (including fiduciary duties) and liabilities
relating thereto to the Partnership or the Partners, the Covered Person shall
not be liable to the Partnership or to any Partner for his good faith reliance
on the provisions of this Agreement. The provisions of this Agreement, to the
extent that they restrict or eliminate the duties and liabilities of a Covered
Person otherwise existing at law or in equity to the Partnership or the
Partners, are agreed by the Partners to replace such other duties and
liabilities of each such Covered Person, save that the General Partner shall act
at all times in good faith in accordance with the requirements of the Delaware
Act.
(e)    To the fullest extent permitted by law, notwithstanding any of the
foregoing provisions of this Section 5.7, the Partnership may but shall not be
required to indemnify (i) a Retired Partner (or any other former Limited
Partner) with respect to any claim for indemnification or advancement of
expenses arising from any conduct occurring more than six months after the date
of such Person’s retirement (or other withdrawal or departure), or (ii) a
Limited Partner with respect to any claim for indemnification or advancement of
expenses as a director, officer or agent of the issuer of any Portfolio
Investment to the extent arising from conduct in such capacity occurring more
than six months after the complete disposition of such Portfolio Investment by
the applicable Fund.

ARTICLE 6    
ADMISSIONS, TRANSFERS AND WITHDRAWALS

Section 6.1    Admission of Additional Limited Partners; Effect on Points
(a)    The General Partner may at any time admit as an additional Limited
Partner any Person who has agreed to be bound by this Agreement and may assign
Points to such Person and/or increase the Points of any existing Limited
Partner, in each case, subject to and in accordance with Section 7.1.
Notwithstanding anything to the contrary in this Agreement, an assignment of
Points to a Limited Partner in one year shall not create an entitlement to, or
an expectation of, an assignment or allocation of additional Points to such
Limited Partner at any subsequent time.
(b)    Each additional Limited Partner shall execute either a counterpart to
this Agreement or a separate instrument evidencing, to the satisfaction of the
General Partner, such Limited Partner’s intent to become a Limited Partner, and
shall be admitted as a Limited Partner upon such execution.

Section 6.2    Admission of Additional General Partner
The General Partner may admit one or more additional general partners at any
time without the consent of any Limited Partner. Any additional general partner
shall be admitted as a general partner upon its execution of a counterpart
signature page to this Agreement, or such other instrument satisfactory to the
General Partner pursuant to which such Person undertakes and agrees to become a
General Partner of the Partnership and to adhere to and be bound by the
provisions of this Agreement on admission as a General Partner.




14

--------------------------------------------------------------------------------


 


Section 6.3    Transfer of Interests of Limited Partners
(a)    No voluntary Transfer of any Limited Partner’s interest in the
Partnership shall be valid or effective, and no transferee shall become a
substituted Limited Partner. In the event of any involuntary Transfer, all of
the conditions of the remainder of this Section 6.3 must be satisfied. Any
interest in the Partnership that is the subject of a Transfer that does not
satisfy the requirements of this Section 6.3 shall be immediately forfeited for
no consideration.
(b)    A Limited Partner or his legal representative shall give the General
Partner notice within 30 days after any involuntary Transfer, and shall provide
sufficient information to allow legal counsel acting for the Partnership to make
the determination that the proposed Transfer will not result in any of the
following consequences:
(i)    require registration of the Partnership or any interest therein under any
securities or commodities laws of any jurisdiction;
(ii)    result in a termination of the Partnership under Section 708(b)(1)(B) of
the Code or jeopardize the status of the Partnership as a partnership for United
States federal income tax purposes; or
(iii)    violate, or cause the Partnership, the General Partner or any Limited
Partner to violate, any applicable law, rule or regulation of any jurisdiction.
Such notice must be supported by proof of legal authority and a valid instrument
of assignment acceptable to the General Partner and such Transfer shall be
subject to approval by the General Partner.
(c)    If any Transfer shall result in multiple ownership of any Limited
Partner’s interest in the Partnership, the General Partner may require one or
more trustees or nominees whose names will be entered in the Register of
Partners, to be designated to hold the legal title to the interest and to
represent the entire interest transferred for the purpose of receiving all
notices which may be given and all payments which may be made under this
Agreement, and for the purpose of exercising the rights which the transferees
have pursuant to the provisions of this Agreement. The Partnership shall not
otherwise be required to recognize any trust or other beneficial ownership of
any interest.
(d)    A transferee shall not be entitled to any rights of a Limited Partner
other than to the allocations and distributions attributable to the economic
interest in the Partnership transferred to such transferee. No transferee may
become a substituted Limited Partner except with the prior written consent of
the General Partner (which consent may be given or withheld by the General
Partner). Such transferee shall be admitted to the Partnership as a substituted
Limited Partner upon execution of a deed of adherence, in a form satisfactory to
the General Partner, to this Agreement pursuant to which such transferee
undertakes and agrees to become a Limited Partner of the Partnership and to
adhere to and be bound by the provisions of this Agreement on admission as a
Limited Partner. Notwithstanding the above, the Partnership and the General
Partner shall incur no liability for allocations and distributions made in good
faith to the transferring Limited




15

--------------------------------------------------------------------------------

 


Partner until a written instrument of Transfer has been received and accepted by
the Partnership and recorded on its books and the effective date of the Transfer
has passed.
(e)    Any other provision of this Agreement to the contrary notwithstanding, to
the fullest extent permitted by law, any successor or transferee of any Limited
Partner’s interest in the Partnership shall be bound by the provisions hereof.
Prior to recognizing any Transfer in accordance with this Section 6.3, the
General Partner may require the transferee to make certain representations and
warranties to the Partnership and Partners and to accept, adopt and approve in
writing all of the terms and provisions of this Agreement.
(f)    In the event of a Transfer or in the event of a distribution of assets of
the Partnership to any Partner, the Partnership, at the direction of the General
Partner, may, but shall not be required to, file an election under Section 754
of the Code and in accordance with the applicable Treasury Regulations, to cause
the basis of the Partnership’s assets to be adjusted as provided by Section 734
or 743 of the Code.
(g)    The Partnership shall maintain books for the purpose of registering the
Transfer of partnership interests in the Partnership. No Transfer of a
partnership interest shall be effective until the Transfer of the partnership
interest is registered by the General Partner on the Register of Partners.
(h)    Any Limited Partner which shall Transfer all of its interest in the
Partnership shall cease to be a Limited Partner; provided that such Limited
Partner shall remain liable to the Partnership as contemplated by Section 4.2(b)
and shall, if requested by the General Partner, expressly acknowledge such
liability in such agreements as may be entered into by such Limited Partner in
connection with such Transfer.

Section 6.4    Withdrawal of Partners
A Partner in the Partnership may not withdraw from the Partnership prior to its
dissolution unless so required by the General Partner pursuant to Section
7.2(a)(i)(B). For the avoidance of doubt, any Limited Partner who transfers to a
Related Party such Limited Partner’s entire remaining entitlement to allocations
and distributions shall remain a Limited Partner, notwithstanding the admission
of the transferee Related Party as a Limited Partner, for as long as the
transferee Related Party remains a Limited Partner.

Section 6.5    Pledges
A Limited Partner shall not pledge or grant a security interest in such Limited
Partner’s interest in the Partnership.

ARTICLE 7    
ALLOCATION OF POINTS; ADJUSTMENTS OF POINTS
AND RETIREMENT OF PARTNERS

Section 7.1    Allocation of Points
(a)    Except as otherwise provided herein, the General Partner shall be
responsible for the allocation of Points from time to time to the Limited
Partners. The General Partner may allocate Points to a new Limited Partner
and/or increase the Points of any existing Limited Partner at any time; provided
that (i) if the General Partner or its designee determines that a Limited
Partner has engaged in Bad Acts or violated any of his restrictive covenants in
favor of AGM or any of its Affiliates, such Limited Partner’s Points shall be
forfeited as of the date of such engagement or violation determined by the
General Partner, and (ii) the allocation or reallocation of Points will be on
such terms as are consistent with the treatment of the Points as profits
interests for U.S. federal income tax purposes. For the avoidance of doubt,
notwithstanding anything to the contrary contained herein, the Points constitute
a “single” pool and entitle the holders hereof to share in all of the Operating
Profit and Operating Loss of the Partnership, howsoever derived, on the terms
and conditions set forth herein. As of the date hereof, sixty thousand (60,000)
Points are reserved for allocation and such number of aggregate Points so
reserved shall not be increased or reduced unless otherwise determined by the
General Partner.
(b)    Unless otherwise agreed by the General Partner, as a condition to the
continued holding by a Limited Partner of any Points, concurrently with the
Partnership’s becoming a partner or member of any Fund General Partner after the
date hereof, each such Limited Partner shall execute and deliver to the General
Partner (or, to the extent provided in an Award Letter or Other Agreement, by
filing an election under section 83(b) of the Code, consent to a power of
attorney authorizing the General Partner to execute on the Limited Partner’s
behalf) the following documents, in form and substance reasonably satisfactory
to the General Partner: (A) a customary and standard guarantee or guarantees,
for the benefit of such Fund’s investors, of such Limited Partner’s Clawback
Share of the Partnership’s obligation to make Clawback Payments, and/or (B) a
customary and standard undertaking to reimburse any Affiliate of AGM for any
payment made by it that is attributable to such Limited Partner’s Clawback Share
of any Clawback Payment.
(c)    Any change to a Limited Partner’s Points pursuant to this Agreement or
such Limited Partner’s Award Letter shall apply on a prospective basis only,
from and after the effective date of such change.
(d)    The General Partner shall maintain on the books and records of the
Partnership a record of the number of Points allocated to each Partner and shall
give notice to each Limited Partner of the number of such Limited Partner’s
Points upon admission to the Partnership of such Limited Partner and promptly
upon any change in such Limited Partner’s Points pursuant to this Article 7 and
such notice shall include the calculations used by the General Partner to
determine the amount of any such reduction.
(e)    Any Points that are forfeited under this Agreement or a Limited Partner’s
Award Letter may be reallocated by the General Partner, in its sole discretion,
to APH or any other Person or Persons. Unless otherwise provided by the General
Partner, forfeited Points shall be deemed reallocated to APH.

Section 7.2    Retirement of Partner
(a)    A Limited Partner shall become a Retired Partner upon:
(i)    delivery to such Limited Partner of a notice by the General Partner (A)
terminating such Limited Partner’s employment by AGM or an Affiliate thereof,
unless otherwise determined by the General Partner or (B) requiring that such
Limited Partner withdraw from the Partnership;
(ii)    delivery by such Limited Partner of at least 90 days’ prior written
notice to the General Partner, AGM or an Affiliate thereof stating that such
Limited Partner elects to resign from or otherwise terminate his employment by
or service to AGM or an Affiliate thereof; or
(iii)    the death of the Limited Partner, whereupon the estate of the deceased
Limited Partner shall be treated as a Retired Partner in the place of the
deceased Limited Partner, or the Disability of the Limited Partner.
(b)    Nothing in this Agreement shall obligate the General Partner to treat
Retired Partners alike, and the exercise of any power or discretion by the
General Partner in the case of any one such Retired Partner shall not create any
obligation on the part of the General Partner to take any similar action in the
case of any other such Retired Partner; it being understood that any power or
discretion conferred upon the General Partner shall be treated as having been so
conferred as to each such Retired Partner separately.

Section 7.3    Effect of Retirement on Points
(a)    The consequences of a Limited Partner’s retirement on his Points shall be
set forth in such Limited Partner’s Award Letter(s).
(b)    Except as otherwise set forth in a Limited Partner’s Award Letter, upon a
Limited Partner’s becoming a Retired Partner, as of his Retirement Date, he
shall automatically cease to be a Limited Partner and, unless such Limited
Partner’s becoming a Retired Partner is as a result of his Bad Acts and unless
he does not have a positive number of Vested Points as of his Retirement Date,
shall be entitled to a payment in an amount equal to the balance of his Capital
Account as of his Retirement Date (other than the portion of such Capital
Account as is attributable to a Book-Tax Difference as of such date), as
adjusted for any Operating Loss allocable to such Retired Partner pursuant to
Section 3.4 (his “Retirement Withdrawal Proceeds”); provided that any such
Book-Tax Difference that was recognized by such Retired Partner as taxable
income or gain prior to his Retirement Date shall be included in his Retirement
Withdrawal Proceeds. Such Retirement Withdrawal Proceeds will generally be paid
at the same time as such amounts would otherwise have been distributed to such
Retired Partner under Section 4.1 had such Retired Partner remained a Limited
Partner; provided that the General Partner may (i) delay such payment if such
delay is reasonably necessary to prevent such withdrawal from having a material
adverse impact on the Partnership, any Fund or the remaining Partners, and
(ii) hold back from any payments such reserves as the General Partner determines
to be necessary or appropriate, including as provided in Section 7.3(c). Amounts
paid to a Retired Partner will not be adjusted as a result of audit adjustments
made after the final payment date relating to the Retirement Withdrawal Proceeds
and will not earn interest for the period from such Retired Partner’s Retirement
Date through the settlement date. The General Partner may deduct from any
Retirement Withdrawal Proceeds due to any Retired Partner an amount representing
the actual or estimated expenses of the Partnership associated with processing
such withdrawal and any other amounts owed by the Retired Partner to the General
Partner or its Affiliates whether under this Agreement or otherwise.
(c)    The right of any Retired Partner to receive distributions pursuant to
Section 7.3(b) shall be subject to the provision by the General Partner for all
liabilities of the Partnership and for reserves for contingencies.






16

--------------------------------------------------------------------------------


 


ARTICLE 8    
DISSOLUTION AND LIQUIDATION

Section 8.1    Dissolution and Liquidation of Partnership
(a)    The General Partner, except, where the General Partner is unable to
perform this function, a liquidator elected by a majority in interest
(determined by Points) of Limited Partners, shall commence the winding-up of the
Partnership pursuant to the Delaware Act upon the occurrence of any Winding-Up
Event. The General Partner or appointed liquidator shall terminate the business
and administrative affairs of the Partnership and commence the liquidation of
the Partnership’s assets.
(b)    Operating Profit and Operating Loss during the Fiscal Years that include
the period of liquidation shall be allocated pursuant to Section 3.4. The
proceeds from liquidation shall be distributed in the following manner:
(i)    first, the debts, liabilities and obligations of the Partnership,
including the expenses of liquidation (including legal and accounting expenses
incurred in connection therewith), up to and including the date that
distribution of the Partnership’s assets to the Partners has been completed,
shall be satisfied (whether by payment or by making reasonable provision for
payment thereof); and
(ii)    thereafter, the Partners shall be paid amounts in accordance with
Article 4.
(c)    Anything in this Section 8.1 to the contrary notwithstanding, the General
Partner or liquidator may distribute ratably in kind rather than in cash, upon
the winding-up of the Partnership, any assets of the Partnership in accordance
with the priorities set forth in Section 8.1(b); provided that if any in kind
distribution is to be made, the assets distributed in kind shall be valued as of
the actual date of their distribution and charged as so valued and distributed
against amounts to be paid under Section 8.1(b).
(d)    Upon completion of the winding-up of the Partnership in accordance with
the terms hereof, the Partnership shall be dissolved by the filing of a
certificate of cancellation of certificate of limited partnership of the
Partnership with the Office of the Secretary of State of the State of Delaware
pursuant to the Delaware Act.

ARTICLE 9    
GENERAL PROVISIONS

Section 9.1    Amendment of Partnership Agreement and Co-Investors (A)
Partnership Agreements
(a)    The General Partner may amend this Agreement (including Schedule I
hereto) at any time, in whole or in part, without the consent of any Limited
Partner by giving notice of such amendment to any Limited Partner whose rights
or obligations as a Limited Partner pursuant to this Agreement are changed
thereby; provided that any amendment that (x) increases a Limited Partner’s
obligation to contribute to the capital of the Partnership, or (y) increases
such Limited Partner’s Clawback Share shall not be effective with respect to
such Limited Partner, unless such Limited Partner consents thereto in advance in
writing. Notwithstanding the foregoing, the General Partner may amend this
Agreement at any time, in whole or in part, without the consent of any Limited
Partner to enable the Partnership to (i) comply with the requirements of the
“Safe Harbor” Election within the meaning of the Proposed Revenue Procedure of
Notice 2005-43, 2005-24 IRB 1, Proposed Treasury Regulation Section 1.83-3(e)(1)
or Proposed Treasury Regulation Section 1.704-1(b)(4)(xii) at such time as such
proposed Procedure and Regulations are effective and to make any such other
related changes as may be required by pronouncements or Treasury Regulations
issued by the Internal Revenue Service or Treasury Department after the date of
this Agreement, (ii) enable, when applicable, the Partnership (or the
Partnership Representative) to comply with the BBA Audit Rules or to make any
elections or take any other actions available thereunder, and (iii) comply with
applicable law; provided that any amendment pursuant to clause (i) that would
cause a Limited Partner’s rights to allocations and distributions to suffer a
material adverse change may be made only if the written consent of such Limited
Partner is obtained prior to the effectiveness thereof. For the avoidance of
doubt, an adjustment of Points shall not be considered an amendment.
(b)    Notwithstanding the provisions of this Agreement, including Section
9.1(a), it is hereby acknowledged and agreed that the General Partner on its own
behalf or on behalf of the Partnership without the approval of any Limited
Partner or any other Person may enter into one or more side letters or similar
agreements (“Other Agreements”) with one or more Limited Partners which have the
effect of establishing rights under, or altering or supplementing the terms of
this Agreement. The parties hereto agree that any terms contained in an Other
Agreement with one or more Limited Partners shall govern with respect to such
Limited Partner or Limited Partners notwithstanding the provisions of this
Agreement. Any Other Agreements shall be binding upon the Partnership or the
General Partner, as applicable, and the signatories thereto as if the terms were
contained in this Agreement, but no such Other Agreement between the General
Partner and any Limited Partner or Limited Partners and the Partnership shall
adversely amend the contractual rights or obligations of any other Limited
Partner without such other Limited Partner’s prior consent.
(c)    The provisions of this Agreement that affect the terms of any
Co-Investors (A) Partnership Agreement applicable to Limited Partners constitute
a “side letter or similar agreement” between each Limited Partner and the
general partner of the applicable Co-Investors (A) Entity, which has executed
this Agreement exclusively for purposes of confirming the foregoing.
(d)    Notwithstanding any term of this Agreement, the consent of or notice to
any Person who is not a party to this Agreement shall not be required for any
termination, rescission or agreement to any variation, waiver, assignment,
novation, release or settlement under this Agreement at any time.

Section 9.2    Special Power-of-Attorney
(a)    Each Partner hereby irrevocably makes, constitutes and appoints the
General Partner with full power of substitution, the true and lawful
representative and attorney-in-fact, and in the name, place and stead of such
Partner, with the power from time to time to make, execute, sign, acknowledge,
swear to, verify, deliver, record, file and/or publish:
(i)    any amendment to this Agreement which complies with the provisions of
this Agreement (including the provisions of Section 9.1);
(ii)    all such other instruments, documents and certificates which, in the
opinion of legal counsel to the Partnership, may from time to time be required
by the laws of the State of Delaware, the United States of America, or any other
jurisdiction, or any political subdivision or agency thereof, or which such
legal counsel may deem necessary or appropriate to effectuate, implement and
continue the valid and subsisting existence and business of the Partnership as a
limited partnership or partnership in which the limited partners thereof enjoy
limited liability;
(iii)    any written notice or letter of resignation from any board seat or
office of any Person (other than a company that has a class of equity securities
registered under the United States Securities Exchange Act of 1934, as amended,
or that is registered under the United States Investment Company Act of 1940, as
amended), which board seat or office was occupied or held at the request of the
Partnership or any of its Affiliates; and
(iv)    all such proxies, consents, assignments and other documents as the
General Partner determines to be necessary or advisable in connection with any
merger or other reorganization, restructuring or other similar transaction
entered into in accordance with this Agreement (including the provisions of
Section 9.6(c)).
(b)    Each Limited Partner is aware that the terms of this Agreement permit
certain amendments to this Agreement to be effected and certain other actions to
be taken or omitted by or with respect to the Partnership without his consent.
If an amendment to this Agreement or any action by or with respect to the
Partnership is taken by the General Partner in the manner contemplated by this
Agreement, each Limited Partner agrees that, notwithstanding any objection which
such Limited Partner may assert with respect to such action, the General Partner
is authorized and empowered, with full power of substitution, to exercise the
authority granted above in any manner which may be necessary or appropriate to
permit such amendment to be made or action lawfully taken or omitted. Each
Partner is fully aware that each other Partner will rely on the effectiveness of
this special power-of-attorney with a view to the orderly administration of the
affairs of the Partnership. This power-of-attorney is intended to secure an
interest in property and, in addition, the obligations of each Limited Partner
under this Agreement, and as such:
(i)    shall be irrevocable and continue in full force and effect
notwithstanding the subsequent death or incapacity of any party granting this
power-of-attorney, regardless of whether the Partnership or the General Partner
shall have had notice thereof; and
(ii)    shall survive any Transfer by a Limited Partner of the whole or any
portion of its interest in the Partnership, except that, where the transferee
thereof has been approved by the General Partner for admission to the
Partnership as a substituted Limited Partner, this power- of-attorney given by
the transferor shall survive such Transfer for the sole purpose of enabling the
General Partner to execute, acknowledge and file any instrument necessary to
effect such substitution.

Section 9.3    Notices
Any notice required or permitted to be given under this Agreement shall be in
writing. A notice to the General Partner shall be directed to the attention of
Leon D. Black with a copy to the general counsel of the Partnership. A notice to
a Limited Partner shall be directed to such Limited Partner’s last known
residence as set forth in the books and records of the Partnership or its
Affiliates (a Limited Partner’s “Home Address”). A notice shall be considered
given when delivered to the addressee either by hand at his Partnership office
or electronically to the primary e-mail account supplied by the Partnership for
Partnership business communications.

Section 9.4    Agreement Binding Upon Successors and Assigns
This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors by operation of law, but the rights and obligations
of the Partners hereunder shall not be assignable, transferable or delegable
except as expressly provided herein, and any attempted assignment, transfer or
delegation thereof that is not made in accordance with such express provisions
shall be void and unenforceable

Section 9.5    Good Faith; Discretion
To the fullest extent permitted by law and notwithstanding any other provision
of this Agreement or in any agreement contemplated herein or applicable
provisions of law or equity or otherwise, whenever in this Agreement the General
Partner is permitted or required to make a decision (a) in its “sole discretion”
or “discretion,” the General Partner shall be entitled to consider only such
interests and factors as it desires, including its and its Affiliates’ own
interests, and shall have no duty or obligation to give any consideration to any
interest of or factors affecting the Partnership or any other Person, or (b) in
its “good faith” or under another express standard, the General Partner shall
act under such express standard and shall not be subject to any other or
different standard.

Section 9.6    Merger, Consolidation, etc.
(a)    Subject to Section 9.6(b) and Section 9.6(c), the Partnership may merge
or consolidate with or into one or more limited partnerships formed under any
applicable law or other business entities under any applicable law pursuant to
an agreement of merger or consolidation which has been approved by the General
Partner.
(b)    Subject to Section 9.6(c), but notwithstanding any other provision to the
contrary contained elsewhere in this Agreement, an agreement of merger or
consolidation approved in accordance with Section 9.6(a) may, to the extent
permitted by Section 9.6(a), (i) effect any amendment to this Agreement,
(ii) effect the adoption of a new partnership agreement for the Partnership if
it is the surviving or resulting limited partnership in the merger or
consolidation, or (iii) provide that the partnership agreement of any other
constituent limited partnership to the merger or consolidation (including a
limited partnership formed for the purpose of consummating the merger or
consolidation) shall be the partnership agreement of the surviving or resulting
limited partnership.
(c)    The General Partner shall have the power and authority to approve and
implement any merger, consolidation or other reorganization, restructuring or
similar transaction without the consent of any Limited Partner, other than any
Limited Partner with respect to which the General Partner has determined that
such transaction will, or will reasonably be likely to, result in any material
adverse change in the financial and other material rights of such Limited
Partner conferred by this Agreement and any Other Agreement entered into
pursuant to Section 9.1(b) or the imposition of any material new financial or
other obligation on such Limited Partner. Subject to the foregoing, the General
Partner may require one or more of the Limited Partners to sell, exchange,
transfer or otherwise dispose of their interests in the Partnership in
connection with any such transaction, and each Limited Partner shall take such
action as may be directed by the General Partner to effect any such transaction.

Section 9.7    Governing Law; Dispute Resolution
(a)    This Agreement, and the rights and obligations of each and all of the
Partners hereunder, shall be governed by and construed in accordance with the
laws of the State of Delaware.
(b)    Subject to Section 9.7(c), any dispute, controversy, suit, action or
proceeding arising out of or relating to this Agreement, will be settled
exclusively by arbitration, conducted before a single arbitrator in New York
County, New York (applying Delaware law) in accordance with, and pursuant to,
the applicable rules of JAMS (“JAMS”). The arbitration shall be conducted on a
strictly confidential basis, and none of the parties shall disclose the
existence of a claim, the nature of a claim, any documents, exhibits, or
information exchanged or presented in connection with such a claim, or the
result of any action, to any third party, except as required by law, with the
sole exception of their legal counsel and parties engaged by that counsel to
assist in the arbitration process, who also shall be bound by these
confidentiality terms. The decision of the arbitrator will be final and binding
upon the parties hereto. Any arbitral award may be entered as a judgment or
order in any court of competent jurisdiction. Any party hereto may commence
litigation in court to obtain injunctive relief in aid of arbitration, to compel
arbitration, or to confirm or vacate an award, to the extent authorized by the
U.S. Federal Arbitration Act or the New York Arbitration Act. The party that is
determined by the arbitrator not to be the prevailing party will pay all of the
JAMS’s administrative fees and the arbitrator’s fee and expenses. If neither
party is so determined, such fees shall be shared. Each party shall be
responsible for such party’s own attorneys’ fees. IF THIS AGREEMENT TO ARBITRATE
IS HELD INVALID OR UNENFORCEABLE THEN, TO THE EXTENT NOT PROHIBITED BY
APPLICABLE LAW THAT CANNOT BE WAIVED, EACH PARTNER AND THE PARTNERSHIP WAIVE AND
COVENANT THAT THE PARTNER AND THE PARTNERSHIP WILL NOT ASSERT (WHETHER AS
PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY IN ANY ACTION
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS AGREEMENT, WHETHER
NOW OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE,
AND AGREE THAT THE PARTNERSHIP OR ANY OF ITS AFFILIATES OR ANY PARTNER MAY FILE
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING,
VOLUNTARY AND BARGAINED-FOR AGREEMENT AMONG THE PARTNERSHIP AND ITS AFFILIATES,
ON THE ONE HAND, AND THE PARTNER, ON THE OTHER HAND, IRREVOCABLY TO WAIVE THE
RIGHT TO TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN SUCH PARTIES ARISING
OUT OF OR RELATING TO THIS AGREEMENT AND THAT ANY PROCEEDING PROPERLY HEARD BY A
COURT UNDER THIS AGREEMENT WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.
(c)    Nothing in this Section 9.7 will prevent the General Partner or a Limited
Partner from applying to a court for preliminary or interim relief or permanent
injunction in a judicial proceeding (e.g., injunction or restraining order to
enforce any restrictive covenants against a Limited Partner), in addition to and
not in lieu of any other remedy to which it may be entitled at law or in equity,
if such relief from a court is necessary to preserve the status quo pending
resolution or to prevent serious and irreparable injury in connection with any
breach or anticipated breach of covenants to which a Limited Partner is subject;
provided, however, that all parties explicitly waive all rights to seek
preliminary, interim, injunctive or other relief in a judicial proceeding and
all parties submit to the exclusive jurisdiction of the forum described in
Section 9.7(b) hereto, for any dispute or claim concerning continuing
entitlement to distributions or other payments. For the purposes of this Section
9.7(c), each party hereto consents to the exclusive jurisdiction and venue of
the courts of the state and federal courts within the County of New York in the
State of New York.

Section 9.8    Termination of Right of Action
Every right of action arising out of or in connection with this Agreement by or
on behalf of any past, present or future Partner or the Partnership against any
past, present or future Partner shall, to the fullest extent permitted by
applicable law, irrespective of the place where the action may be brought and
irrespective of the residence of any such Partner, cease and be barred by the
expiration of three years from the date of the act or omission in respect of
which such right of action arises.

Section 9.9    Not for Benefit of Creditors
The provisions of this Agreement are intended only for the regulation of
relations among Partners and between Partners and former or prospective Partners
and the Partnership. Except with respect to the rights of Covered Persons
hereunder, each of whom shall be an intended beneficiary and shall be entitled
to enforce the provisions of Section 5.7, this Agreement is not intended for the
benefit of any Person who is not a Partner, and no rights are intended to be
granted to any other Person who is not a Partner under this Agreement.

Section 9.10    Reports
As soon as practicable after the end of each taxable year, the General Partner
shall furnish to each Limited Partner (a) such information as may be required to
enable each Limited Partner to properly report for United States federal and
state income tax purposes his distributive share of each Partnership item of
income, gain, loss, deduction or credit for such year, and (b) a statement of
the total amount of Operating Profit or Operating Loss for such year, including
a copy of the United States Internal Revenue Service Schedule “K-1” issued by
the Partnership to such Limited Partner, and a reconciliation of any difference
between (i) such Operating Profit or Operating Loss and (ii) the aggregate net
profits or net losses allocated by the Fund General Partners to the Partnership
for such year.

Section 9.11    Filings
The Partners hereby agree to take any measures necessary (or, if applicable,
refrain from any action) to ensure that the Partnership is treated as a
partnership for U.S. federal, state and local income tax purposes.

Section 9.12    Counterparts This Agreement may be executed in one or more
counterparts, including by facsimile or other electronic signature. All such
counterparts so executed shall constitute an original agreement binding on all
the parties, but together shall constitute but one instrument.
[Signature Page Follows]





IN WITNESS WHEREOF, the parties hereto have executed this Agreement, as a deed,
on the date first set forth above.


GENERAL PARTNER:


APOLLO GLOBAL CARRY POOL GP, LLC, WITH RESPECT TO SERIES A


By:
APH Holdings, L.P.,

its sole member


By:
Apollo Principal Holdings GP, Ltd.,

its general partner


By:    /s/ Shari Verschell                
Name:    Shari Verschell
    Title:    Vice President


INITIAL LIMITED PARTNER:
(solely for the purpose of Section 2.9)

APOLLO PRINCIPAL HOLDINGS VI GP, LLC

By:    /s/ Shari Verschell                
Name:    Shari Verschell
    Title:    Vice President






17